Citation Nr: 0016085	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 from October 
1987.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which, inter alia, 
a compensable evaluation for bilateral hearing loss was 
denied.

In June 1999, the Board remanded this issue for further 
development, including consideration of the veteran's 
bilateral hearing loss under revised regulations concerning 
the evaluation of such disability, which became effective 
June 10, 1999.  In addition, the RO was requested to give the 
veteran notice of these revised criteria.  A February 2000 
supplemental statement of the case is of record, reflecting 
that the RO has complied with the Board's requests.  The 
Board thus finds that the RO has complied with the terms of 
the June 1999 Remand.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's bilateral hearing loss is productive of no 
more than Level II hearing in the right ear and Level IV 
hearing in the left ear under both the new and the old 
criteria.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86; Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected bilateral 
hearing loss within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

The veteran had a hearing before the undersigned member of 
the Board in February 1999, at which time his representative 
requested that the VA afford the veteran further audiological 
examination.  The veteran stated he is prescribed medication 
that affects his moods and his concentration.  Also, his 
representative argued that the examiner who conducted a 
September 8, 1998, audiological evaluation recommended 
further testing with objective measures.  Nonetheless, for 
reasons discussed below, the Board finds this is not 
necessary.

First, the Board notes that the additional evaluation on 
September 8, 1998 was predicated by audiometric testing the 
veteran underwent on September 2, 1998, the results of which 
were found to be grossly invalid.  The examiner then noted 
that the veteran volunteered inaccurate hearing test 
information during behavior audiometry testing.  Even after 
he had been counseled about gross interest inconsistencies 
and re-instructed in the testing procedures, the veteran's 
test results remained invalid-although slightly improved.  
The examiner at this point stated that she discontinued the 
evaluation, as further testing was considered fruitless. 

Second, upon questioning by the undersigned Board member, the 
veteran indicated that he doubted further examination would 
be beneficial, although he stated he would try to give valid 
results if one were scheduled.

Third, the record contains a September 1995 VA audiology 
examination report, the results of which are valid.

Thus, based on the veteran's apparent inability to give 
consistent and valid test results-despite VA affording the 
veteran the opportunity to do so, the examiner's opinion that 
such further testing would be fruitless, the veteran's own 
testimony that he doubted whether further testing would be 
beneficial, and the fact that the record contains the 
September 1995 results, which are valid, the Board finds that 
VA has met its duty to assist the veteran in the development 
of his claim.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Based on inservice treatment and VA 
examination, the RO in July 1988 granted service connection 
for bilateral high frequency hearing loss and assigned a 
noncompensable evaluation.  This evaluation has been 
confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Schedule).  The ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  During the 
pendency of the veteran's appeal, the rating criteria under 
which diseases of the ear and other sense organs are 
evaluated have been amended, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  The evidence will be applied to the rating criteria 
that are most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The current version of the Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  The amended regulations 
provide for two new provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  The veteran is 
not entitled to consideration under the amended 38 C.F.R. 
§ 4.86, however, because he does not meet the required 
criteria.


A September 1995 VA audiology evaluation reveals the 
following pure tone thresholds in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
25
25
40
45
LEFT
40
35
40
50

These findings reflect an average pure tone threshold of 33 
decibels in the right ear and 41 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.

The medical evidence reveals that the veteran has presented 
for treatment and evaluation of his service-connected 
bilateral hearing loss.  In September 1995, the veteran 
presented with complaints of decreased hearing.  He was told 
to follow up with audiology and to obtain an audiogram.  An 
October 1995 entry notes that the veteran did not comply with 
recommendations for follow-up.  A March 1996 examination for 
audiology and ear disease reflects a diagnosis of 
sensorineural hearing loss but indicates that there is 
questionable malingering versus true pathology.  The examiner 
further noted that results of audiogram were poor, and 
inconsistent with previous results.  No true pathology was 
found.  In November 1996, the veteran again presented with 
complaints of decreased hearing.  The physician assessed 
hearing defect including loss of balance and possible 
labyrinthitis or other pathology.  Further testing was 
attempted, but the examiner could not obtain accurate test 
results.  Finally, the veteran presented for VA audiological 
examination in September 1998.  As discussed above, these 
test results were found to be grossly invalid.  Nonetheless, 
it is noted that the examiners found pure tone thresholds 
ranging from 50 to 80 decibels, as interpreted by the second 
examiner, and speech reception thresholds varying from 25 to 
85 decibels.  The initial, September 2, 1998, report reflects 
no diagnoses.  The examiner conducting the subsequent, 
September 8, 1998 examination, diagnosed sensorineural 
hearing loss of at least a moderate level in both ears.  Both 
reports show the veteran wears bilateral hearing aids.

The Board notes that the inaccuracy and invalidity of the 
data presented in the September 1998 VA examination reports, 
and the resultant inability to evaluate this data under the 
criteria presented by the Schedule, appear to be due to the 
veteran's lack of cooperation.  The veteran is reminded that 
he is responsible not only to report for scheduled 
examinations but also to cooperation in the development of 
his case.  38 C.F.R. § 3.158, 3.655 (1999).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Hence, the best possible interpretation of the medical 
evidence of record, specifically, of the September 1995 
audiometric evaluation, under either the old or new 
regulations is that the veteran's hearing loss of the right 
ear is at Level II, and in the left ear is at Level VI.  This 
is considered noncompensable under the criteria.

The veteran has indicated that he suffers from severe hearing 
impairment.  Although the veteran is competent to claim that 
his disability is worse, the September 1995 audiometric 
examination report is far more probative of the degree of his 
impairment that his own lay opinion.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann at 349.

Therefore, the audiometric findings do not support the 
assignment of a compensable disability evaluation under 
38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1996-9), under either the old or the 
new criteria.  Although the medical evidence shows that the 
veteran uses hearing aids, the evaluations derived from the 
Schedule are intended to make allowance for improvement by 
hearing aids.  Accordingly, the need for a hearing aid does 
not serve as a basis for the award of an increased 
evaluation.  Therefore, a preponderance of the evidence is 
against the assignment of a compensable disability evaluation 
for the veteran's bilateral hearing loss.

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.

In regards to industrial impairment, the veteran has offered 
very little concerning his employment and his service-
connected disability.  He testified that the Social Security 
Administration (SSA) found him disabled in part due to his 
hearing loss.  However, review of the January 1997 SSA 
decision shows that, while the Administrative Law Judge found 
that the veteran had bilateral hearing loss requiring hearing 
aids, it was the severity of the veteran's psychiatric 
disability that met the statutory requirements for disability 
under the Social Security Act.  The veteran has not produced 
other objective evidence that would indicate that his service 
connected bilateral hearing loss has interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  Moreover, a review of the 
claims file does not show that his service-connected 
bilateral hearing loss has resulted in hospitalization.  
Although the veteran has ongoing problems with his hearing 
loss, his disability evaluation is commensurate with his 
reported symptomatology and there are no reported symptoms 
that would warrant extraschedular consideration.  Neither his 
statements nor the medical records indicate that the 
veteran's disability warrants the assignment of an 
extraschedular evaluation.



ORDER

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

